Montgomery, J.
(after stating the facts). It will be seen that the sole question presented is whether the provision of the city charter abrogates the provisions of the State *141law requiring the closing of saloons on legal holidays and Sundays. The charter contains no language which in terms suspends the operation of the general law. Repeals by implication are not favored. Gordon v. People, 44 Mich. 485 (7 N. W. 69); Tillotson v. City of Saginaw, 94 Mich. 240 (54 N. W. 162); In re Bushey, 105 Mich. 64 (62 N. W. 1036). And in all cases of a claimed repeal resulting by implication from an affirmative act, except where the intent, appearing from a design to substitute the new law for the old in toto, is clearly to the contrary, it must be remembered that the repeal extends only so far as the provisions of the statutes affecting each other are inconsistent; the old law being in all other respects left in full force and effect. Endl. Interp. Stat. § 205. In other words, the two statutes should, if fairly consistent, be construed together, and both treated as in force.
Having this rule in mind, it is significant that the general statute delegates to cities the authority to fix the hour for opening and closing of saloons. The charter again authorizes the common council to enact ordinances to restrain, license, and regulate saloons, and prescribe the location thereof. It is a reasonable construction which accords to this charter provision a legislative intent to regulate in a manner not inconsistent with the State law,— that is, to prescribe additional regulations, — which purpose is further manifested by the authority given “to prescribe the location thereof. ”
A similar question arose in House v. State, 41 Miss. 737. It was there held that an act amending the charter of a town, and giving to the mayor and aldermen the exclusive right to grant licenses for the sale of spirituous liquors, would not supersede the general law requiring the application for a license to retail to be recommended by a majority of the legal voters.
The order of the circuit court is affirmed.
Moore, C. J., Carpenter and Hooker, JJ., concurred. Grant, J., took no part in the decision.